Citation Nr: 0712269	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  03-36 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.

4  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right thumb disability.

5.  Entitlement to a compensable rating for left shin 
splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1982 to 
December 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's previously denied claims of entitlement 
to service connection for a low back disability, a right knee 
disability, a left knee disability, and a right thumb 
disability, and denied his claim of entitlement to a 
compensable disability rating for service-connected left shin 
splints.  In June 2006, the claims were remanded for 
additional development.  In November 2006, the veteran 
testified before the Board at a hearing that was held at the 
RO. 

At his November 2006 hearing before the Board, the veteran 
sought to reopen his previously denied claim of entitlement 
to service connection for varicosities of the left lower 
extremity, to include as secondary to his service-connected 
left shin splints.  The Board refers this matter to the RO 
for appropriate action.





FINDINGS OF FACT

1.  In a November 2006 communication, the veteran withdrew 
his appeals concerning whether new and material evidence had 
been submitted to reopen his previously denied claims of 
entitlement to service connection for a low back disability, 
a right knee disability, a left knee disability, and a right 
thumb disability.

2.  The veteran's left shin splint disability is manifested 
by subjective complaints of pain and swelling on prolonged 
walking or standing and objective evidence of tenderness to 
palpation over the left shin.  This disability does not 
involve significant impairment of either the left knee or 
ankle and approximates no more than slight muscle injury.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of 
whether new and material evidence had been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a low back disability have been met.  38 
U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2006).

2.  The criteria for withdrawal of a substantive appeal of 
whether new and material evidence had been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a right knee disability have been met.  38 
U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2006).

3.  The criteria for withdrawal of a substantive appeal of 
whether new and material evidence had been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a left knee disability have been met.  38 
U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2006).

4.  The criteria for withdrawal of a substantive appeal of 
whether new and material evidence had been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a right thumb disability have been met.  38 
U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2006).

5.  The criteria for a compensable rating for shin splints 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.6, 4.10, 4.20, 4.27, 4.31, 4.71a, Diagnostic 
Codes (DCs) 5003, 5260, 5261, 5262, 5271; 38 C.F.R. § 4.73, 
DCs 5311, 5312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2006).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2006).

In December 2003, the veteran submitted a VA Form 9 
perfecting his appeal as to the issues of whether new and 
material evidence had been submitted to reopen his previously 
denied claims of entitlement to service connection for a low 
back disability, a right knee disability, a left knee 
disability, and a right thumb disability, as identified in 
the October 2003 statement of the case.  

In a November 2006 written communication, the veteran stated, 
"I wish to withdraw all pending issues in my Veterans 
Administration claim, except for shin splints of the left 
leg."  The veteran's written statement indicating his 
intention to withdraw the appeals as to those other issues 
satisfies the requirements for the withdrawal of a 
substantive appeal.

As the appellant has withdrawn his appeal as to the issues of 
whether new and material evidence had been submitted to 
reopen his previously denied claims of entitlement to service 
connection for a low back disability, a right knee 
disability, a left knee disability, and a right thumb 
disability, there remain no allegations of errors of fact or 
law for appellate consideration concerning these issues.  The 
Board therefore has no jurisdiction to review the issues.

Accordingly, the issues of whether new and material evidence 
had been submitted to reopen his previously denied claims of 
entitlement to service connection for a low back disability, 
a right knee disability, a left knee disability, and a right 
thumb disability, are dismissed.

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran. 38 C.F.R. § 4.3 (2006).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2006).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45 should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45 (2006).  
For the purpose of rating disability from arthritis, the knee 
and ankle are considered major joints.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint. When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis). DC 5010, traumatic 
arthritis, directs that the evaluation of arthritis be 
conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.

In VAOPGCPREC 23-97, the VA General Counsel held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under DC 5003 and DC 5257, and that 
evaluation of a knee disability under both of these codes 
would not amount to pyramiding under 38 C.F.R. § 4.14 (2006).  
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); 
see also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, 
a separate finding must be based on additional disability.

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2006).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2006).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2006).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2006).  Normal 
plantar flexion of the ankle is from 0 to 45 degrees and 
normal dorsiflexion of the ankle is from 0 to 20 degrees.  
38 C.F.R. § 4.71a, Plate II.  

The veteran's left shin splint disability has been rated 
noncompensably disabling under DC 5099-5003.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27 
(2006).  When an unlisted disease, injury, or residual 
condition is encountered, requiring rating by analogy, the 
diagnostic code number will be "built-up" as follows:  the 
first two digits will be selected from that part of the 
schedule most closely identifying the part, or system of the 
body involved, in this case, the musculoskeletal system, and 
the last two digits will be "99" for all unlisted 
conditions.  Then, the disability is rated by analogy under a 
diagnostic code for a closely related disability that affects 
the same anatomical functions and has closely analogous 
symptomatology.  See 38 C.F.R. §§ 4.20, 4.27 (2006).  In this 
case, the RO has determined that the diagnostic code most 
analogous to the veteran's shin splint disability is DC 5003, 
which pertains to degenerative arthritis.  

Other diagnostic codes by which the veteran's shin splints 
may be analogously rated include DCs 5260 and 5261, which 
pertain to limitation of knee flexion and extension, DC 5262, 
which pertains to impairment of the tibia and fibula, DC 
5271, which pertains to limitation of motion of the ankle, 
and DCs 5311 and 5312, which pertain to injuries of Muscle 
Groups XI and XII.

The Board finds that Diagnostic Codes 5258 (dislocation of 
semilunar cartilage), 5263 (genu recurvatum), 5270 (ankylosis 
of the ankle), 5272 (ankylosis of the subastralgar or tarsal 
joint), 5273 (malunion of the os calcis or astralgus), and 
5274 (astralgalectomy) are not applicable in this instance, 
as the medical evidence does not show that the veteran has 
any of these conditions.  Accordingly, DCs 5258, 5263, 5270, 
5272, 5273, and 5274 cannot serve as a basis for an increased 
rating in this case.

The Board thus turns to the merits of the veteran's claim.

Diagnostic Code 5260 contemplates limitation of leg flexion.  
Under DC 5260, a zero percent rating is warranted for flexion 
limited to 60 degrees; a 10 percent rating is warranted for 
flexion limited to 45 degrees; a 20 percent rating is 
warranted for flexion limited to 30 degrees; and a 30 percent 
rating is warranted for flexion limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5260.  Under DC 5261 (limitation of 
extension of the leg), a zero percent rating is warranted for 
extension limited to 5 degrees; a 10 percent rating is 
warranted for extension limited to 10 degrees; a 20 percent 
rating is warranted for extension limited to 15 degrees; a 30 
percent rating is warranted for extension limited to 20 
degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.  

Diagnostic Code 5271 provides for a 10 percent rating where 
there is moderate limitation of motion of the ankle, and for 
a maximum 20 percent evaluation for marked limitation of 
motion of the ankle.  38 C.F.R. § 4.71a, DC 5271.  

In November 2006, the veteran testified that he sought 
medical treatment for his left shin splints disability 
approximately once per year.  Clinical evidence of record, 
however, does not demonstrate treatment pertaining 
specifically to shin splints or that the range of motion of 
either the veteran's knee or ankle was measured.    

The veteran underwent examination conducted on behalf of VA 
in March 2003 and October 2004.   On both occasions he 
complained of swelling of the left knee and ankle, cramping 
of his left lower leg, and numbness in his leg and foot, 
particularly after prolonged walking or standing.  These 
symptoms were alleviated by elevation of the left lower 
extremity and over-the-counter pain medication.  Physical 
examination on both occasions revealed tenderness to 
palpation of the left shin, varicosities, and edema of the 
left calf and ankle.  X-ray examination of the left tibia, 
fibula and ankle on both occasions revealed no evidence of 
trauma or of degenerative changes.  There was no evidence of 
shin splints.  Range of motion testing in March 2003 revealed 
a range of motion of the left knee from 0 to 140 degrees.  
Range of motion testing in October 2004 revealed a range of 
motion of the left knee from 0 to 120 degrees.  Range of 
motion testing of the left ankle in both March 2003 and 
October 2004 revealed 15 degrees dorsiflexion and 40 degrees 
plantar flexion.  

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On each 
of the above examinations, the veteran's left knee had 0 
degrees extension, or full extension.  Full extension 
warrants a noncompensable rating.  Accordingly, the veteran 
is not entitled to a compensable rating for his left shin 
splints under DC 5261.  Nor is he entitled to a compensable 
rating for his left shin splints under DC 5260.  At no time 
has the flexion of the left knee been limited to more than 
120 degrees.  Limitation of flexion to 120 degrees or better 
does not warrant a compensable rating under DC 5260.  
Accordingly, the veteran is not entitled to a compensable 
rating for his left shin splints under either DC 5260 or 
5261.

For VA purposes, normal plantar flexion of the ankle is from 
0 to 45 degrees and normal dorsiflexion of the ankle is from 
0 to 20 degrees.  38 C.F.R. § 4.71a, Plate II.  On each 
examination of the left ankle, the veteran had no more than 
slight  limitation of the range of motion.  In both March 
2003 and October 2004, he had nearly full range of motion, 
missing just 5 degrees of dorsiflexion and plantar flexion.  
As the range of motion of the veteran's left ankle has been 
found to be nearly full on each examination, the Board finds 
that the weight of the evidence demonstrates that the 
limitation of motion of the left ankle is less than moderate. 
Accordingly, the veteran is not entitled to a compensable 
rating for his left shin splints under DC 5271.

In order to be eligible for a rating under the diagnostic 
criteria pertaining to arthritis, the veteran must not 
qualify for compensation under the diagnostic codes 
pertaining to limitation of motion.  See 38 C.F.R. §§ 5003, 
5010.  Here, the veteran does not qualify for compensation on 
the basis of limitation of motion.  However, there is no 
current evidence of arthritis in either the left knee or 
ankle.  X-ray examination in March 2003 and October 2004 
revealed no degenerative changes or osseous abnormality.  
Nevertheless, the veteran's disability may be rated as 
analogous to arthritis, without having actually demonstrated 
the presence of arthritis.  38 C.F.R. §§ 4.20, 4.27.  In this 
regard, while the veteran has complained of left lower 
extremity pain that prohibits him from prolonged walking or 
standing, and he has been shown to have limitation of motion 
of the left knee and ankle, on examination in March 2003, the 
examiner found no evidence of shin splints and determined 
that the veteran's current complaints were related to severe 
varicosities in the left lower extremity.  Because the 
veteran's current complaints have been determined to be 
unrelated to his service-connected left shin splints, the 
Board finds that the veteran is not entitled to a compensable 
rating for noncompensable limitation of motion due to his 
left shin splints under either DC 5003 or 5010.

Diagnostic Code 5262 provides for a 10 percent rating where 
there is slight knee or ankle disability.  A 20 percent 
rating is warranted where there is moderate knee or ankle 
disability.  A 30 percent rating is warranted where there is 
marked knee or ankle disability, and finally, a 40 percent 
evaluation is warranted where nonunion of the tibia and 
fibula is productive of loose motion requiring a knee brace.  
38 C.F.R. § 4.71a, DC 5262.

On examination in March 2003 and in October 2004, the 
veteran's left knee and ankle were not found to have any 
objective manifestations of disability.  On examination in 
March 2003, the examiner found no evidence of shin splints 
and determined that the veteran's current complaints were 
related to severe varicosities in the left lower extremity.  
Because there is no objective evidence of impairment of 
either the left knee or ankle related to service-connected 
shin splints, the Board finds that the veteran's left knee 
and ankle are not even "slightly" debilitating and that he 
is therefore not entitled to a compensable rating under DC 
5262.

The remaining applicable diagnostic codes include DC 5311 and 
5312, which pertain to injuries of Muscle Group XI and XII.  
Muscle Group XI encompasses the posterior and lateral crural 
muscles and the muscles of the calf.  The functions of these 
muscles include propulsion and plantar flexion of the foot, 
stabilization of the arch, flexion of the toes, and flexion 
of the knee. Id.  Under this diagnostic code, a 10 percent 
rating is warranted if impairment of this muscle groups is 
moderate; a 20 percent rating is warranted if impairment of 
this muscle group is moderately severe; and a 30 percent 
rating is warranted if it is severe.  Id.  Muscle Group XII 
encompasses the anterior muscles of the leg.  The functions 
of these muscles include extension of the toes, stabilization 
of the arch, flexion of the toes, and flexion of the knee.  
Id.  Under this diagnostic code, a 10 percent rating is 
warranted if impairment of this muscle groups is moderate; a 
20 percent rating is warranted if impairment of this muscle 
group is moderately severe; and a 30 percent rating is 
warranted if it is severe.  Id.

A slight muscle disability results from a simple wound of 
muscle without debridement or infection.  History and 
complaint include service department record of superficial 
wound with brief treatment and return to duty.  Healing with 
good functional results.  No cardinal signs or symptoms of 
muscle disability as defined in paragraph (c) of 38 C.F.R. § 
4.56.  Objective findings include minimal scar.  No evidence 
of fascial defect, atrophy, or impaired tonus.  No impairment 
of function or metallic fragments retained in muscle tissue.

A moderate muscle disability is a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without the explosive effect of a 
high velocity missile, residuals of debridement, or prolonged 
infection.  A history consistent with a moderate muscle 
disability would include complaints of one or more of the 
cardinal signs and symptoms, particularly lowered threshold 
of fatigue after average use affecting the particular 
functions controlled by the injured muscles.  Objective 
findings of a moderate muscle disability include entrance and 
(if present) exit scars, small or linear, indicative of short 
track of missile through muscle tissue, some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to sound side.  38 C.F.R. § 4.56 (d)(2).

A moderately severe muscle disability is a through and 
through or deep penetrating wound by a small high velocity 
missile or a large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  A history consistent with this type 
of injury should include hospitalization for a prolonged 
period of treatment of the wound, with a record of cardinal 
symptoms consisting of loss of power, weakness, lowered 
threshold of fatigue, pain, impairment of coordination and 
uncertainty of movement, and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings would include entrance and (if present) exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings would also include indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side should 
demonstrate positive evidence of impairment. 38 C.F.R. 
§ 4.56(d)(3).

A severe muscle disability results from through and through 
or deep penetrating wound due to high-velocity missile, or 
large multiple low-velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring. History and complaints 
are similar to those required for a moderately severe 
disability, but in aggravated form. Objective findings 
include ragged, depressed, and adherent scars indicating wide 
damage to muscle groups in missile track; palpation shows 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area; muscles swell and harden abnormally in 
contraction; tests of strength, endurance or coordinated 
movements compared with corresponding muscles of the 
uninjured side indicate severe impairment of function; X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to a long bone; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing muscle group; atrophy of 
muscle groups not in the track of the missile; and induration 
or atrophy of an entire muscle group.  38 C.F.R. § 4.56(d).

The March 2003 and October 2004 reports of examination show 
that the veteran had nearly full range of motion of the both 
the left knee and ankle.  While the veteran was observed in 
March 2003 to have an abnormal gait in that he placed much of 
weight on the right leg, this was determined to be related to 
his non-service-connected varicosities rather than to his 
service-connected shin splints.  Indeed, in March 2003, no 
evidence of shin splints was found.  In sum, the clinical 
evidence of record does not show manifestations of shin 
splints approximating residuals of moderate muscle injury, 
such as loss of deep fascia or muscle substance, impairment 
of muscle tonus and loss of power, or lowered threshold of 
fatigue.  Accordingly, the veteran's left shin splint 
disability does not warrant the assignment of a compensable 
rating under either DC 5311 or DC 5312.

Finally, the Board finds that the veteran is not entitled to 
a compensable rating due to functional impairment as a result 
of pain on repetitive use.  While on examination in October 
2004 the veteran's range of motion was shown to be limited by 
pain, fatigue, weakness, or lack of endurance, with 
repetitive movement, this appears to have been related to his 
non-service-connected varicosities rather than to his 
service-connected shin splints.  However, even if the veteran 
does experience occasional flare-up of his left shin splint 
disability, the Board finds it unlikely, and there is no 
evidence which suggests, that, on repetitive use, the left 
knee or ankle would be restricted to the degree required for 
a compensable rating.  Thus, even considering the effects of 
pain on use, there is no probative evidence that the left 
knee or ankle is moderately limited in motion, and thus the 
requirements for a compensable rating have not been met.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).

In sum, the weight of the credible evidence demonstrates that 
the veteran's left shin splint disability warrants no more 
than a 0 percent rating.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
"benefit-of-the-doubt" rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2002 and January 
2005; a rating decision in May 2003; a statement of the case 
in October 2003; and a supplemental statement of the case in 
July 2004.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the November 2004 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained two medical examinations in 
relation to the claim for an increased rating.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.










ORDER

The appeal concerning the issue of whether new and material 
evidence had been submitted to reopen the previously denied 
claim of entitlement to service connection for a low back 
disability is dismissed.

The appeal concerning the issue of whether new and material 
evidence had been submitted to reopen the previously denied 
claim of entitlement to service connection for a right knee 
disability is dismissed.

The appeal concerning the issue of whether new and material 
evidence had been submitted to reopen the previously denied 
claim of entitlement to service connection for a left knee 
disability is dismissed.

The appeal concerning the issue of whether new and material 
evidence had been submitted to reopen the previously denied 
claim of entitlement to service connection for a right thumb 
disability is dismissed.

A compensable rating for left shin splints is denied.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


